department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec 20i4 uniform issue list eee tep rata oo ‘ e xxxxx legend taxpayer decedent ira x trust survivor’s trust marital trust xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx exemption trust dear xxxxx this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a ruling that ira will not be treated as an inherited ira within the meaning of sec_408 of the internal_revenue_code the code with respect to you and that you be permitted to rollover proceeds of ira into an ira in your own name the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent died on date decedent was married to taxpayer on the date of his death decedent maintained ira and designated trust as the beneficiary of ira trust provides that upon decedent's death taxpayer becomes the sole trustee of trust trust provides that upon decedent’s death trust is divided into three trusts a survivor's trust a martial trust and an exemption trust the survivor's trust is funded by payment of all net_income to taxpayer in quarter-annual installments and so much of the principal as the trustee considers necessary for the surviving spouse’s proper health support and enjoyment trustee shall have the right to withdraw and revoke all or any part of survivor's trust under the terms of trust taxpayer as sole trustee allocated all retirement accounts of decedent to survivor trust additionally taxpayer acting in her capacity as sole trustee revoked the survivor's trust and withdrew the right of the survivor's trust to ira x under the terms of trust if survivor's trust is revoked ira x would pass to the beneficiary of trust taxpayer is sole beneficiary of trust and therefore has the right to receive ira x taxpayer as sole trustee of trust proposes to take possession of ira x as sole beneficiary of survivor’s trust it is taxpayer’s intention to roll over said assets into one or more iras set up and maintained in her own name based on the facts and representations you requested the following rulings ira x will not be treated as an inherited ira within the meaning of d of the code with respect to taxpayer taxpayer is eligible to roll over or have transferred by means of a trustee to trustee transfer ira x into an ira set up and maintained in her own name as long as the rollover of such distribution occurs no later than the day from the date said distribution is received from ira x with respect to your ruling requests sec_408 of the code provides that except as provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ff a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in this case decedent designated trust as the beneficiary of ira x decedent's surviving_spouse taxpayer is sole trustee of trust under the terms of trust the decision as to which property will be allocated to the survivor's trust rests with taxpayer as trustee pursuant to this authority taxpayer allocated ira x to the survivor's trust as trustee of the survivor's trust taxpayer has the power to distribute to herself any portion or all of the property of the survivor's trust including the proceeds of ira x for the surviving spouse’s proper health support and enjoyment as trustee of the survivor's trust taxpayer revoked the survivor's trust and thus its right to ira x taxpayer intends to distribute the proceeds of ira to herself as beneficiary of the survivor's trust and then rollover the funds into an ira maintained in her own name a generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse is treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general is not eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority and discretion under trust language to pay herself the ira proceeds the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name therefore with respect to your ruling requests we conclude as follows ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer taxpayer is eligible to roll over or transfer by means of a trustee- to- trustee transfer a distribution of the proceeds of ira x into an ira set up and maintained in her own name as long as the rollover of such distribution occurs no later than the day from the date said distribution is made from the ira this letter is based on the assumption that that ira met the requirements of sec_408 of the code at all relevant times and that the trust is valid under applicable state law also meet the requirements of sec_408 at all relevant times it also assumes that any rollover ira established by taxpayer will no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx at xxx xxx- xxxx please address all correspondence to se t ep ra t2 sincerely yours jason e sm ani pr employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxxk
